FILED
                             NOT FOR PUBLICATION                            JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ENRIQUE GABRIELLE MENDEZ-                        No. 07-15293
VALENZUELA,
                                                 D.C. No. CV-06-02798-JAT/DKD
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

STATE OF ARIZONA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Enrique Gabrielle Mendez-Valenzuela appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action alleging that defendants

failed to respond properly to her report of an assault and damage to her legal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
documents. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion the district court’s dismissal for failure to comply with vexatious

litigant orders. In re Fillbach, 223 F.3d 1089, 1090-91 (9th Cir. 2000). We affirm.

      The district court did not abuse its discretion by dismissing the action

because Mendez-Valenzuela failed to comply with the vexatious litigant orders

entered against her requiring, among other things, that she submit a motion for

leave to file a complaint in which she certifies that she presents claims that have

never been reviewed and disposed of on the merits by any federal court, and that

are not frivolous or taken in bad faith. See Mendez v. Trujillo, No. 04-00698, slip

op. at 1 (D. Ariz. Aug. 18, 2004); Mendez v. Maxwell, No. 02-02452, slip op. at 1

(D. Ariz. Aug. 25, 2003). Mendez-Valenzuela neither submitted a motion for

leave to file a complaint nor certified that she asserted new, non-frivolous, good

faith claims in her complaint.

      Mendez-Valenzuela’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     07-15293